DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from application provisional application 61347650, filed 5/24/10 and PCT/EP2011/058484, filed 5/24/10.

Status of Claims
	Claims 1, 5-14, 16, 18-21, and 23-31 are pending.
	Claims 12-14, 16, 18-21, and 23-26 have been withdrawn from consideration.
	Claims 2-4 have been cancelled.

Election/Restrictions
Applicant elected Invention Group I (Implant) and Species 3 (Figure 1C) with traverse on 08/17/20. 
Drawings
In response to the applicant’s arguments, the drawings objections have been withdrawn.  As previously indicated the limitation of a plurality of posts appears to be broadly supported within the specification, but no specific structures or configurations are supported.  Additionally the applicant confirmed that the claim need only a single post which is supported by the original disclosure

Claim Rejections - 35 USC § 112
The previous 112 rejection regarding the contradicting wording of claims 5 and 6 has been withdrawn in view of the applicant’s amendments.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, and 11 are rendered indefinite because independent claim 1 defines the body as consisting of titanium and/or titanium alloy.  Claim 1 further defines the body as comprising the articulating, bone contact, and cartilage contact surfaces.  However, claims 5, 6, and 11 further define these surfaces as comprising coatings that are not titanium or titanium alloys  This directly contradicts the “consisting of” requirement of claim 11.
Claims 1, 27, 28, 30, and 31 are rendered indefinite for lack of antecedent basis issues.  The new amendment referring to “said coating of the cartilage contact surface” renders claim 1 indefinite. This coating has been previously defined as a second coating on the cartilage contact surface.  The applicant is advised to replace “said coating of the 
Additionally, the new amendment to claim 1 goes on to require the coating to stimulate cartilage to grow into “the implant surface”.  This limitation renders the claim indefinite because it is unclear how a coating on just the cartilage contacting surface will promote ingrowth on the entire implant surface.  The applicant is advised to replace “implant surface” in line 18 with “the cartilage contact surface”.  Additionally the applicant is advised to amend line 16 to replace “implant surface” in line 18 with “the cartilage contact surface”.  This language also renders new claims 27, 28, 30, and 31 indefinite.  The same amendment is advised for claims 27, 28, 30, and 31.
Claim 29 refers to “the site of implant insertion” which lacks antecedent basis.  The applicant is advised to amend claim 29 to recite “a site of implant insertion”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Strzepa et al (Strzepa) US 20090228104 A1 in view of Irena Gotman et al .  
Strzepa discloses a titanium implant 100 comprising a body 105 comprising an articulating surface 110 corresponding to an articulating surface of a joint (the curved surface is designed to be flush within a patients joint), a bone contacting surface 115, a cartilage contacting surface 120 between the articulating and bone contacting surfaces,  and a post 130, where the bone surfaces and post can comprise a coating of hydroxyapatite (HA) [0056] which has both chondrointegration and osseointegration properties.
However, Strzepa does not specifically disclose a coating of hydroxyapatite (HA) on the cartilage surface or the use of a titanium Nitride coating on the articulating surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the hydroxyapatite (HA) coating of Strzepa past the bone contacting surface along the entire intermediate cartilage contacting surface (100% coverage) in order to utilize the chondrointegration and osseointegration properties of hydroxyapatite (HA) which will promote both bone and cartilage ingrowth into the implant.  
In regards to claim 29, the comparison of the height of the cartilage contacting surface coating to the patient would wholly depend on the location and condition of the implant site.  Accordingly the modification described above allowing for 100% covering of the cartilage contacting surface would equate to a height of at least 75% of a thickness of cartilage found in at least some patients.  Considering the variety of 

	Gotman teaches the use of titanium nitride coatings on articulating surfaces are old and well known in the same field of endeavor for the purpose of providing increased hardness and friction/corrosion resistance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the titanium nitride coating taught by Gotman with the articulating surface of Strzepa in order to improve the durability of the implant by improving friction and corrosion resistance.  

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strzepa and Gotman (Combination 1) as applied to claims 1, 5-8, 10, and 27-31 above, and further in view of Bake et al (Bake) US 2013/0110252 A1 or Beam et al (Beam) 20030065400 A1.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the percentage of the HA within the coating.
	Both Bake [0051] and Beam [0381] teach the use of HA coatings in the same field of endeavor for the purpose of optimizing the promotion of ingrowth around and through the implant.

In regards to claim 9, Bake teaches the use of a post uncoated with any bioactive material in order to maintain the stronger properties of the titanium base structure.  It would have been obvious to provide the implant of Combination 1 without the HA coating provided on the stem, such that the stem remains formed from just the titanium base layer.  This maintains the integrity and allows the natural chondrointegration and osseointegration properties of titanium.

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. 
In response to the previous 112 rejection of claims 5, 6, and 11, the applicant argues that claims 5 and 6 are merely defining the second coating of claim 1 that coats the cartilage contact surface.  This is not persuasive because the cartilage contacting surface and its coating are part of the implant body, which has been defined within claim 1 as “consisting of at least one of titanium and a titanium-alloy”.  Claims 5, 6, and 11 are defining additional materials which are not titanium or titanium alloys.  Therefore the language of claims 5, 6, and 11 are rendered indefinite.


The applicant then argues that the new claim amendments further require a range of coverage for the cartilage contacting surface coating, which specifically provides for direct contact with surrounding cartilage not just bone.  This is not persuasive because the modification of the prior art rejection allows for full coverage of bone and cartilage contacting surfaces.
The applicant then presents arguments addressing method limitations within claims 24 and 26.  These arguments are moot because the applicant elected the implant structure not a method of using the implant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher D. Prone/Primary Examiner, Art Unit 3738